 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohns-Manville Sales CorporationandInternationalAssociation of Machinists and Aerospace Work-ers,AFL-CIO, District Lodge No.115, LocalLodge No.1549.Cases 32-CA-4012 and 32-CA-4377June 27, 1988DECISION AND ORDERBy CHAIRMAN STEPHENSAND MEMBERSJOHANSEN AND BABSONOn September 30, 1982, Administrative LawJudge David G. Heilbrun issued the attached deci-sion.The General Counsel, the Charging Party,and the Respondent filed exceptions and supportingbriefs, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision and Order.The complaint alleges that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by with-drawing recognition from the Union on August 26,1981,2 and by failing and refusing to bargain withthe Union since October 5. The complaintalso al-leges that the employee strike of April 13 was pro-longed by the Respondent's unfair labor practicesandwas converted to an unfair labor practicestrike on October 29. The complaint further allegesthat the Respondent violated Section 8(a)(5), (3),and (1) by refusing to pay to striking employees in1982 accrued vacation benefits, which were earnedduring the period of January 1 through April 13.The judge dismissed the complaint in its entirety.First, he found that the Respondent could lawfullywithdraw recognition from the Union and that thestrikewas not an unfair labor practice strike.Second, he found that the Respondent could with-hold the strikers' 1982 vacation pay. We disagreewith the judge's first finding because the evidenceoffered in support of the Respondent's assertedgood-faith doubt is insufficient to rebut the pre-'The Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefullyexaminedthe record and find no basis for re-versing the findingsThe judge stated that even under the Respondent's view of the con-tract, the vacation pay paid in 1981 prior to the beginning of the strikewas based on 1981 earnings The judge was incorrect in this respect Inthe Respondent's view,allvacation pay paid in 1981 was calculated on1980 earnings2All dates are in 1981 unless otherwise indicatedsumption of the Union's continuing majority status.Thus, we conclude that the Respondent violatedSection 8(a)(5) and (1) of the Act and that thestrike became an unfair labor practice strike. Whilewe adopt the judge's conclusions on the vacationpay issue, we do so only for the reasons set forthbelow.1.Withdrawal of recognition:The Respondent is aDelaware corporationengagedin the nonretailmanufacture of water pipe and related products atStockton, California. Since 1958 Machinists DistrictLodge 115, Local Lodge 1549 has been the exclu-sive collective-bargaining representative of the Re-spondent's productionand maintenanceemployeesat its Stockton facility. The parties' last collective-bargaining agreement covering these employees ex-piredApril 12. Negotiations for a successor con-tract began in March. The Respondent's final con-tract offer was rejected by the union membershipand a strike commenced on April 13. Approximate-ly 230 employeesengagedin the strike. Over thenext several weeks, the Respondent hired perma-nent strike replacements. This resulted in a totalwork force on May 1 of approximately 301 em-ployees, including 290 strike replacements, 9 re-turning strikers, and 2 individuals returning fromtheir layoff status. By May 10 the total work forcehad diminished to approximately 279 employees,thus making a total of approximately 509 employ-ees in the unit. There is no indication from therecord that this total of unit employees changedfrom May 10 through August 26, the date of theRespondent's withdrawal of recognition.On May 1 the Union and the Respondent con-ducted a negotiation session with a Federal media-tor.During this meeting, the Union stated that itwould accept one of the Respondent's two alterna-tive final offers if the Respondent would return thestrikers to work, giving recognition to their seniori-ty, and lay off as many of the permanent replace-ments as necessary to do so. The Respondent re-jected the Union's proposal and so notified the re-placements by posting a plantwide notice. Then, inlateMay and early June, the Union requested fur-ther negotiation sessions with the Respondent. TheRespondent declined to continue bargaining. Nofurther negotiation sessions were held and the topicof striker reinstatement was not discussed furtheror pursued by the Union.On May 11 one of the replacements filed withthe Board a decertification petition accompaniedby a list of 211 employee signatures dated fromApril 30 through May 5 (R. Exh. 15). In mid-Maya copy of this list was provided to the Respondentby employee Theresa Anderson, the petitioner inthe decertification case.Although on its face the289 NLRB No. 40 JOHNS-MANVILLESALES CORP.listdoes not indicate its purpose, uncontrovertedevidence reveals that Anderson told the Respond-ent that the document was a list of employees whosigned the decertification petition. In addition, theGeneral Counsel does not contest the authenticityof the document as the employee list accompany-ing the decertification petition. A few weeks priorto the instant hearing of June 3, 1982, the Respond-ent, for the first time, checked the list of signaturesfor authenticity. Each signature on the list is num-bered beginning with 1 through 211. Kelly Garrett,theRespondent's employee relations supervisor,testified that approximately seven signatures (num-bered 14, 17, 25, 54, 125, 128, and 182), which shemarked with question marks, were illegible. Thus,the Respondent could rely on, at most, 204 signa-tures as evincing repudiation of the Union.In addition, during this period several replace-ments andreturning strikersmade disparagingcomments about the Union to the Respondent'splant managerand two supervisors, Gene Karr andGlen Frisk. Joe Bird, the plant manager, testifiedthat prior to the filing of the decertification petitionhe spoke individually with three employees: KayHallmark, Bob Harrison, and Theresa Anderson.Each asked him how the employees could get ridof the Union. Both Anderson and Hallmark latersigned the employee list for the decertification peti-tion (signatures numbered 4 and 116 respectively).Bird also testified that the Respondent held com-munications meetings for the replacements and re-turning strikers during the last week of April or thefirstweek of May. Bird testified that each meetingwas attended by approximately 30 or 40 employees,and questions were asked about how to get rid ofthe Union. Bird only identified certain supervisorsand Theresa Anderson by name as having attendedthose meetings. Thus, the record does not establishhow many, if any, of those employees attending themeetingswere other than those who the recordshows signed the employee list for the decertifica-tion petition, submitted union membership resigna-tions, or were involved in the conversations withcertain supervisors discussed below.Plant Engineer Karr, a supervisor, testified thatinMay he had individual conversations with fivereplacements:William Dart, James Farmer, RobertMorris, John Parker, and Bill Constant. AccordingtoKarr, each replacement said that he did notwant or need a union. William Dart and JamesFarmer also spoke with the foaming department su-pervisor, Glen Frisk, and indicated to him the samedisaffection with the Union. Frisk also overheardBillConstant telling other employees that he didnotwant the Union. Frisk further testified thatduring the period of May through July he had sep-359arate individual conversations with eight other re-placements, all to the effect that they did not wantor need a union. Those replacements involvedwere James Butlers, Michael Dayton, Bill Rivera,MikeWood, Darrell Bonds, Jim Swanson, BillGreen, and Charles Hughes. Only Michael Daytonhad signed the employee list for the decertificationpetition (the signature numbered 2). To summarize,the Respondent, through Karr and Frisk, identifiedby name 12 replacements who expressed oppositionto the Union and whose signatures were not alsoincluded on the employee list for the decertifica-tion petition.In addition, seven employees submitted to theRespondent copies of written resignations fromtheir union membership. These letters of resigna-tion,dated from April 22 through July 28, werefrom Frederick J. Valenzuela, Jesse Ramsey, SamH. Ramsey, Sharon Galleys, Jim Valentine, Jack L.Fetters, and Aaron E. Holloway. Jesse Ramsey,Sam H. Ramsey, Jim Valentine, and Jack L. Fet-ters indicated in their letters that their resignationswere due to financial problems.3 In their letters,Sharon Galleys and Aaron E. Holloway did notgive a reason for their resignations. In his letter,Frederick J. Valenzuela indicated that he had re-signed his membership and could no longer supportthe Union due to a "personal belief that the act ofviolence, harassment [sic] and overall conduct ofthe labor dispute are negative to any meaningfulnegotiation."FrederickJ.Valenzuela,JesseRamsey, and Sam H. Ramsey later signed the em-ployee list for the decertification petition (signa-tures numbered 84, 144, and 145, respectively).During the first 4-5 months of the strike, strikersharassed job applicants and new employees as theycrossed the picket line; strikers temporarily blockedtheir cars, shouted at them, made obscene gestures,and called them "scabs." In addition, a dummywith the word "scab" on its chest was hanged byitsneck near the plant entrance. At least 70 carsowned by employees sustained some combinationof smashed windows, slashed tires, or bodydamage. Most of this vandalism occurred while thecarswere parked on the Respondent's premises.The home of one employee was burglarized, theword "scab" written on the wall, and furniturestolen.The Respondent paid employees over3 Jesse Ramsey indicated that he resigned because he was buying anew home and had other financial and family obligations Sam HRamsey indicated that he resigned because he "had a son and anotherbaby on the way " Jim Valentine indicated that he resigned because hedid not support the strike and was "having a lot of family tension as [his]Dad is fighting for his life with brain tumors and [his] wife has a heartcondition " Although Valentine indicated he did not support the strike,he did not indicate rejection of the Union as the bargaining representa-tive 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD$20,000in compensation for damagesrelated to thestrike.At the August 26hearingon the decertificationpetition, theRespondent'scounselinformed thehearing officer that the Respondent no longer rec-ognized theUnion. This was the firstannounce-ment to the Union that the Respondent had with-drawnrecognition.At theinstantunfair labor prac-tice hearing, the Respondent claimed that it doubt-ed that the Union had majority status as of May 1and that subsequent events merely reinforced thisdoubt.In early September the Unionmade aformal re-quest, based on California's OSHA regulations, foraccess to employee medical files and other medicaldata collected by the Respondent. By letter datedSeptember 16, the Respondent refused to providethis information and reiterated its refusal to recog-nize the Union.On October 29 the Union distributed union hand-bills to approximately 180 to 200 strikers at thepicket line at the Respondent's facility. The hand-bills stated that the Respondent withdrew recogni-tion from the Union on May 1 and that the strikewas "to protest this and other unfair labor prac-tices."In dismissingthe complaint, the judge found thattheRespondent did not have sufficient objectivefactors to support a good-faith doubt of theUnion's majority status, but concluded that underTelautographCorp.4theRespondent's withdrawalof recognition was lawful because it occurred sub-sequent to the filing of the decertification petitionon May 11. In light of -this conclusion, the judgefound that the Respondent did not have an obliga-tion to bargain with the Union and that the strikehad not been prolonged by any unlawful conductby the Respondent.In her exceptions the General Counsel contends,inter alia, that the judge erroneously appliedTelau-tographto conclude that the withdrawal of recogni-tionwas lawful. The General Counsel argues thatthe Respondent's reliance on the pending decertifi-cation petition is insufficient, alone or in combina-tionwith the other factors asserted by the Re-spondent, to establish a good-faith doubt concern-ing the Union's majoritystatus.The General Coun-selfurther contends that, as evidenced by theUnion's notice of October 29, one of the purposesof the strike was to protest the Respondent's un-lawfulwithdrawal of recognition and, thus, thestrikewas converted to an unfair labor practicestrike on October 29.4 199 NLRB 892 (1972)We agree with the General Counsel's contentionthat the judge misappliedTelautograph.Contrary tothe judge's analysis,the Board inTelautographdidnot privilege an employer to withdraw recognitionfroma unionsolely based on the existence of apendingdecertification petition.The Board thereheld that an employer must refuse to engage in fur-ther contract negotiationsuntilthe question con-cerning representationhas been settled by theBoard, but the employer remained obligated to dealwith the collective-bargainingrepresentative in allother respects,includingcontractadministrationand grievance processing.5 Thus, the Respondenthere was not privileged to withdraw recognitionbased solely on the pending decertification petition,although the petition may be relied on as a factorin assessingwhether the Respondent had a good-faith doubt concerning the Union's majority status.In this connection, we find that the record evi-dence on which the Respondent relied to supportits doubt of the Union's majority status was insuffi-cient to justify withdrawal of recognition for thereasons below.InStationKKHI,284 NLRB 1339 (1987), theBoard recently reaffirmed the essential principlescontrolling here:Absentunusualcircumstances, there is an ir-rebuttable presumption that a union enjoys ma-jority status during the first year following itscertification.On expiration of the certificationyear, the presumption of majority status con-tinues but may be rebutted. An employer whowishes to withdraw recognition after a yearmay do so in one of two ways: (1) by showingthat on the date recognition was withdrawnthe union did not in fact enjoy majority status,or (2) by presenting evidence of a sufficientobjective basis for a reasonable doubt of theunion's majority status at the time the employ-er refused to bargain.As previously indicated, the Respondent's de-fense of its withdrawal of recognition is based onthis second method, i.e., reasonable doubt of theUnion's majority status prior to August 26. The ob-jective factors presented by the Respondent at thetrial to support its reasonable doubt were: its hireof strike replacements; the property damage andharassment of the replacements during the strike;SInDresser Industries,264 NLRB 1088 (1982), the Board overruledTelautograph,but only prospectivelyAccordingly, the Board found thatthe employer inDresserhad acted lawfully when it relied onTelauto-graph,which was the current law at the time it ceased negotiations Be-cause the Respondent here has similarly relied onTelautographbeforethat case was overruled, we find that it did not violate Sec 8(a)(5) and(1) by refusing to engage in further contract negotiations pending an elec-tion SeeAlexander Linn Hospital Assn,288 NLRB 103, 107 fn 16 (1988) JOHNS-MANVILLE SALES CORP.the decertification petition supported by the em-ployee list of 211 signatures; certain comments byreplacements to the plantmanager andtwo super-visors rejecting union representation; the sevenunion membershipresignations;the Union's May 1contract proposal demanding the reinstatement ofthe strikers, after discharging the replacements, ifnecessary; and the Union's lack of attempts to or-ganize the replacements.We note at the outset that inStationKKHI,supra the Board overruledPennco, Inc.,250 NLRB716 (1980), on which the judge relied here. InSta-tionKKHIthe Board held that it would no longerapply a presumption that strike replacements sup-port theunion inthe same ratio as those shown tohave been replaced. The Board also declined, how-ever, to adopt the contrary presumption, urged bythe Respondent here, that strike replacements will-ing to cross a picket line to go to work repudiatethe union as their collective-bargaining representa-tive.The Board stated that it will not apply anyspecific presumption concerning the union senti-ments of strike replacements, but will review eachcase on its facts considering whether the employerhas proffered evidence of employees' expressed de-sires to repudiate the union sufficient to overcomethe overall presumption of continuing union major-ity.Turning to the facts here, the record falls shortof supporting the Respondent's affirmative defensein that it establishes only that prior to August 26the Respondent was aware that, at most, 217 em-ployees out of a combined total of approximately509 strike replacements, returning strikers, andstrikers had repudiated the Union. For the reasonsset forth below, this figure is based solely on thestatement from employee Morrison to Plant Man-ager Bird, the comments repudiating the Unionmade by the 12 employees identified by Supervi-sorsKarr and Frisk, and the 204 employees wholegibly signed the list for the decertification peti-tion.In arriving at this figure of 217 employees, wereject the other factors relied on by the Respond-ent.First, inStationKKHI,supra at 1344, we heldthat[T]he hiring of permanent replacements whocross a picket line, in itself, does not supportan inference that the replacements repudiatethe union as collective-bargaining representa-tive. . . . [A]n employee may be forced towork for financial reasons, or may disapproveof the strike in question but still desire unionrepresentation and would support other unioninitiatives. . . . [To hold that replacements canbe presumed to disfavor the union] would dis-361rupt the balance of competing economic weap-ons long established in strike situations andsubstantially impair the employees' right tostrike by adding to the risk of replacement therisk of loss of the bargaining representative assoon as replacements equal in number to thestrikers are willing to cross the picket line.Consistent withStation KKHI,supra, we will notpermit the Respondent to rely on its hiring of re-placements but we "will require `some further evi-dence of union non-support "'6 before concludingthat the Respondent had a good-faith doubt of theUnion's majority status.Second, we reject the Respondent's contentionthat further evidence of union nonsupportemanat-ed from the purported strike violence that occurredhere.7 The Respondent asserts that various kinds ofharassment by the strikers, including the vandalismto the unattended parked cars described above, jus-tifya conclusion of employee rejection of theUnion. In support of its contention, the Respondentrelies, inter alia, onI T Services,263 NLRB 1183(1982), in which the Board considered several fac-tors, including strike violence, to conclude that theemployer had an adequate objective basis to sup-port a good-faith doubt of the union's majoritystatus.We find the instant case distinguishable fromI TServicesin two significant respects. In the instantcase, the circumstances surrounding the picketing8do not rise to the level of the outrageous conductexhibited in IT Services.9More importantly giventhe crucial significance of the Respondent's deci-sion to withdraw recognition, we note that the Re-spondent here had available other, more reliablefactors, including the list for the decertification pe-tition and the statements from identified employees,which could have indicated more tangibly majority6StationKKHI,supra, quotingNLRB v Pennco. Inc,684 F 2d 340,343 (6th Cir 1982)7We note in this regardthat inNLRBvRandle-Eastern AmbulanceService,584 F 2d 720 (5th Cir 1978), the court determined that the em-ployer had sufficient objective considerations to support a reasonabledoubt of the union's continued majority status.Although the court notedthat several returning strikers submitted union resignation letters aftercrossing the picket line in a fairly acrimonious strike and that the employ-er claimedthatsix replacements had indicated disinterest in theunion orhad been victims of picket line violence,the court's decision does notappear to have turned on the mere existence of a purportedly violentpicket line as an indication of a lack of union supportsWe would reach the same conclusion even if we were to accept astrue the additional purported violent acts perpetrated by strikers de-scribed in the Respondent's offers of proof, which the judge rejectedThe judge in IT Servicesset forth in detail the"pervasive"violencethat attended the strike thereHe noted that some of the violence oc-curred in the presence of the union president or was committed by unionpicket captains and also noted the apparently racial character of much ofthe invectiveThe judge concluded that "the level of violence was sohigh"that employees subjected to it could, in effect,be presumed toreject any association with their perceived"tormentor " 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployee dissatisfaction with the union and withthe alleged violence, but, as we have found, fellshort of doing so.10Third, contrary to the Respondent's position, theUnion'sstriker reinstatement demand on May 1does not automatically prove that the Union aban-doned the replacements or that the replacementsdo not have any desire forunion representation. Inthisregard, the Board noted inStationKKHI,supra at 1344, that the incumbent union's primaryconcern, at least for the duration of the strike, isfor the striker's welfare, rather than that of the re-placements, and that the replacements are typicallyaware of this. The Board, however, refused toimpute a lack of union support to the replacements.In this regard,inasmuch as at least an initialdemand that all the strikers be reinstated is to beexpected in the typical strike situation, to hold thatsuch proposals establish the antiunion sentiments ofthe replacements and thus support an employer'sdoubt of union majority would invariably "substan-tially impair the employees' right to strike byadding to the risk of replacement the risk of loss ofthebargainingrepresentative."StationKKHI,supra." Such a result would fly in the face of thepurposes and policies of the Act.12Fourth, we observe that six of the membershipresignationsrelied on by the Respondent here indi-cate that they were submitted for financial reasonsor do not indicate any particular reason. Valenzue-la's resignation appears to be the only exception. Itindicates a possible repudiation of the Union, butValenzuela also signed the employee list accompa-nying the decertification petition and thus alreadyhas been counted among those rejecting the Union.Regarding those indicating financial reasons, theBoard has held that membership resignations,which may be submitted for financial reasons, donot establish a renunciation of union representation.For example, inNLRB v. Mar-Len Cabinets,659F.2d 995, 999 (9th Cir. 1981), enfg. 243 NLRB 523(1979), the court agreed with the Board's conclu-sion that employee resignations from the union didnot support the employer's asserted good-faithdoubt sincethe employees resigned from the union toavoid potential fines, not to oust the union as a10As may be evident elsewhere in this decision,although we need notreach this matter here, the weight we choose to accord tootherfactors,such as statements from unidentified employees and the request by theUnion for the discharge of strike replacements,differs from the weightaccorded those factors inI T Services1 iWe note additionally that it is our experience that such union de-mands are often modified as strike settlement negotiations progress12 SeeFall River Dyeing Corp. v NLRB,482 U S 27 (1987), in whichthe Supreme Court noted the policy basis for the Board's continuing pre-sumptionof majority statusbargainingrepresentative,and . . . theycrossed the picket line and returned to work asa means ofpreserving a continuity of incomebecause of economic necessity, and not be-cause they rejectedunion representation.We, therefore, conclude that the Respondent's reli-ance on the membershipresignations was an insuf-ficient basis for supporting an alleged good-faithdoubt of the Union's majoritystatus.13Finally, we reject the assertedcomments made inthe presence of unidentified employees at the com-municationmeetingsdescribed above by PlantManagerBird. Such comments involved questionsfrom speakers who, except for Theresa Anderson,were unidentified, asking how to get rid of theUnion.We decline to speculate on the union senti-ments of the 30-40 employees attending those man-datory meetings solely on the basis of their attend-ance at themeetings.There simply is insufficientevidence to establish that the employees attending,except possibly for Anderson, wanted to repudiatethe Union. 114 Moreover,even assumingthe uniden-tified employees actually shared Anderson's views,they may have already been considered by the Re-spondent if they signed the employee list for thedecertification petition.Accordingly, we find thatthe evidence does not meet the Board's standardsfor objective considerations sufficient to support areasonable doubt of the Union's majority.15We,therefore, find that the Respondent violated Sec-tion 8(a)(5) and that the strike to protest this un-lawful withdrawal of recognition converted to anunfair labor practice strike as of October 29.2.Vacation pay:Regarding the issue of the strik-ing employees and vacation pay, the clause con-cerning vacation pay in the parties' expired con-tract was as follows:Employees participating in the vacation planfor the firsttimeshall not be entitled to a va-cation until their anniversary date. Thereafter11See alsoRandle-Eastern AmbulanceService,230 NLRB 542, 552(1977)Wenote also thatit iswell establishedthat the lack of unionmembership does not establish a lack of unionsupport SeeNLRB v Pio-neer Club,546 F 2d 828 (9th Cir 1976),Retired Persons Pharmacy vNLRB,519 F 2d 486, 490 (2d Cir 1975), andTerrellMachine Co vNLRB,427 F.2d 1088, 1090 (4th Cir 1970)14 SeeCain's Generator&ArmatureCo,237 NLRB 1198, 1199 fn 7and 1201(1978), enfd. 628 F 2d 933 (6th Cir1980),Lucas County FarmBureau CooperativeAssn,218 NLRB 1150, 1151 (1975), enfd 557 F 2d1227 (6th Cir 1977)1 s See, e g , Cain'sGenerator&ArmatureCo , supra (the employer un-lawfully withdrewrecognitionfrom the unionbased on statements fromno more than9 of the 23unit employeesthat theyno longer wished tobe represented by the union),Dy-DeeWash,228 NLRB 389, 390 (1977)(The employer's reliance on a showingthat only threeof the seven unitemployees expressed their dissatisfaction with the union was an insuffi-cient basisfor supportingan alleged good-faith doubt of the union's ma-jonty status ) JOHNS-MANVILLE SALES CORP.employees shall be entitled to a vacation in thecalendar year in which their vacation falls,provided that they work sometime during thecalendar year for which the vacation is due, orthrough the month of December of the previ-ous year. An employee's first vacation shall becalculated at 2% of totalearningsduring theirfirstyear of employment. Pay for subsequentvacations shall be calculated at 2% of totalearnings during the calendar year prior to thevacation, for each week of vacation, for whichthe employee is eligible.On May 7 the Respondent paid approximately$200,000 in vacation pay to the striking employeeswith the notification that such payment represented"allmoniesdue you by the company" under theexpired contract. The Respondent's officials testi-fied that the money distributed on May 7 repre-sented a fringe benefit which accrued by virtue ofemployment in 1980. An additional $52,000 hadpreviously been paid during 1981 to employees re-questing vacation pay before the strike began,again assertedly based on 1980 earnings. On Febru-ary 26, 1982, the Union'sbusinessrepresentativesent to the Respondent 168 requests "for paymentsfor vacation earned for . . . members/employees. . . currently on strike." The Respondent did notrespond to this request.At the hearing, the Respondent claimed thatunder its interpretation of the contract provisiondiscussed above, no further payments were due thestrikers because they had not worked in December1981 or, as of yet, in 1982. Uncontroverted evi-dence showed that during 1979 and 1980, 70 or 80individualsvoluntarily terminated their employ-ment, 11 more individuals were laid off, and noneof these individuals received vacation pay duringthe year of his termination or layoff. The GeneralCounsel advanced a different interpretation of thiscontract provision and asserted that, by February1982, further payments to the strikers were indeeddue because they had worked during 1981. TheGeneral Counsel relied on the disposition of a 1970employee grievance involving Harold Lewis toshow that an employee was entitled to vacationpay if he had worked during the year prior to hisrequest. Lewis, who had been laid off in November1968, sought vacation pay in 1970 because he hadreceived a holiday pay advance in 1969. His griev-ance was denied by the Respondent because he had"performed no work in December 1968 and he per-formed no work in the plant at any time during thecalender year of 1969."The judge concluded that the Respondent didnot violate the Act by refusing to comply with therequests made for vacation pay in February 1982.363In so doing, the judge distinguishedVesuvius Cruci-bleCo.,252 NLRB 1279 (1980), concluding thatthere the Board had found a violation because theemployer had the punitive objective of denyingfringe benefits to employees because they went onstrikewhereas here no such motivation is present.The judge went on to find that the impact on em-ployee rights of the Respondent'sactionswas,under the mode of analysis set forth inNLRB v.Great Dane Trailers,388 U.S. 26 (1967), compara-tively slight as opposed to inherently destructive,and the Respondent had sufficiently justified itsaction byassertingthat it was relying on its inter-pretation of a contract that was, at best, ambigu-ous.We agree with the result reached by the judgefor the reasons set forth below.In determiningwhether an employer's refusal topay benefits to strikers violates Section 8(a)(3) and(1) of the Act, we have recently applied the princi-ples articulated inGreat DaneinTexaco, Inc.16InTexaco,supra, the Board set forth the following an-alytical scheme for application of theGreat Danetest in this context:17Under thistest,theGeneral Counsel bearsthe prima facie burden of proving at leastsome adverse effect of the benefitdenial onemployee rights. The General Counsel canmeet this burden by showing that (1) the bene-fitwas accrued and (2) the benefit was with-held on the apparent basis of a strike. . . .Once the General Counsel makes a primafacie showing of at least some adverse effecton employee rights the burden underGreatDanethen shifts to the employer to come for-ward with proof of a legitimate and substantialbusinessjustification for its cessation of bene-fits.The employer may meet this burden byproving that a collective-bargainingrepresent-ative has clearly and unmistakably waived itsemployees' statutory right to be free of such1s 28SNLRB 241 (1987)See alsoBil-Mar Foods,286 NLRB 786(1987)17 InGreat Dane,supraat 34, which alsoinvolved an employer's re-fusal to pay vacation benefits to sinkers,the SupremeCourt set forth thefollowing mode of analysisFirst,if it can reasonably be concluded that the employer's dis-cnmmatory conduct was"inherently destructive"of important em-ployee rights,no proof of antiunion motivation is needed and theBoard can find an unfair labor practice even if theemployer intro-duces evidence that the conduct was motivated by business consider-ations Second,if the adverseeffect ofthe discriminatory conduct onemployee rights is "comparatively slight," an antiunion motivationmust be proved to sustain the chargeifthe employerhas come for-ward with evidence of legitimate and substantial business justifica-tions for the conduct Thus, in either situation, once it has beenproved thatthe employer engaged in discriminatoryconduct whichcould haveadverselyaffected employee rights tosomeextent, theburden is upon theemployer toestablishthathe was motivated bylegitimateobjectivessince proof of motivation is most accessible tohim [Emphasis in original ] 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiscrimination or coercion. . . . If the employ-er does not seek to prove waiver, it may stillcontest the disabled employee's continued enti-tlement to benefits by demonstratingrelianceona nondiscriminatorycontract interpretationthat is "reasonable and . . . arguably correct"[emphasisinoriginal,footnote omitted andthus sufficient to constitutea legitimate andsubstantial businessjustification for its conduct.Moreover,as underGreat Dane,even if theemployer provesbusinessjustification,theBoard may nevertheless find that the employerhas committedan unfairlabor practice if theconduct is demonstrated to be "inherently de-structive" of important employee rights or mo-tivated by antiunion intent.Applying this analytical scheme to the facts here,we find that the General Counsel hasmade a primafacie showing of a violation of Section8(a)(3) and(1). In this regard, the General Counsel relied onthe vacation pay provision in the expired collec-tive-bargainingagreement.This provision, as setforth above, states that "employees shall be entitledto a vacation in the calendar year in which theirvacation falls, provided that they work sometimeduring the calendar year for which the vacation isdue." The record reveals that the Union consideredthis provision to mean that an employee is entitledto vacation payment for a given year, e.g., 1982,provided that the employee worked sometimeduring the prior year, e.g., 1981. The record alsoreveals that the employer's stated reasons for re-jectingHarold Lewis' grievance for vacation paysupport the Union's interpretation of the vacationpay provision. The General Counsel showed thatthe vacation benefits were due and payable to thestriking employees and had accrued in 1982 whentheRespondent withheld payment of them.18 Inaddition, it is undisputed that the Respondent with-held vacation benefits for strikers while payingsuch benefits to employees who crossed the picketline andreturned to work sometime in 1982. Thebenefit, therefore,was withheld on the apparentbasis of a strike. Consequently, the burden shifts tothe Respondent to prove alegitimateand substan-tial businessjustification for the denial of these va-cation benefits to the strikers.The Respondent'sassertedreasons for denyingthe benefits were its interpretation of the applicablecontract provisions and its past practice regardingemployees who were absent for reasons other thanbeing on strike. Reliance on suchreasonsfor deny-18This does not signify that the Respondent's interpretation that, ac-cording to the contract's provisions,no further vacation benefits accruedto the striking employees,who had not worked either during December1981 or at all during 1982, is any less tenableing benefits to strikers has been held to be a sub-stantial businessjustification by at least two courtsof appeals.19 Moreover, the Respondent's construc-tion of the contract "is reasonable and . . . argu-ably correct"20 and nondiscriminatory. The recordreveals, asset forth above, that the Respondent hadapplied the contract in the samemanner on numer-ous past occasions to employees absent forreasonsother than participation in a strike .21 Accordingly,we find that the contractuallanguage and pastpractice provided the Respondent with the neces-sary proof of a legitimate and substantialbusinessjustification for itsdenialof vacation benefits to itsstriking employees in 1982.Havingfound that the Respondent established alegitimate and substantial businessjustification,wemustfurther considerwhether the Respondent'sdenialof vacation benefits can reasonably be foundto be "inherently destructive" of important em-ployee rights. The Supreme Court inGreat Danedescribed "inherently destructive" conduct as thatwhich carries with it "`unavoidable consequenceswhich the employer not only foresaw but which 'iemust have intended' and thus bears `its own indiciaof intent. 11122 Such conduct has been described ashaving "far reaching effects which would hinderfuturebargaining,or . . . discriminated solely uponthe basis of participation in strikes or union activi-ty,"23 or that it created "visible and continuing ob-stacles to the future exercise of employee rights."24Here,as noted above, the Respondent paid a largesum of vacation pay to striking employees in May1981.At that time, the Respondent informed theUnion and the employees of its position that nofurther payments were due under the terms of theexpiredagreement.Furthermore, the Respondent'sevidence establishing that it had applied the con-tract in thesame manner inthe past to employeesabsent for reasons other than strikingis essentiallyuncontradicted.25 Becauseof the Respondent's ear-lier payment of benefits to strikers, its expressed re-liance on the contract for its later denial of similarbenefits,and itsdenial of such benefits to nonstrik-ing employees in the past, we find that there has19Vesuvius Crucible Co. v NLRB,668 F.2d 162(3d Cir 1981);NLRBvBorden, Inc,600 F 2d 313 (1st Cir. 1979).80Texaco, Inc,supra,quoting fromVesuvius CrucibleCo. Y.NLRB,supra at 16821 SeeBil-Mar Foods,supra22 388 U.S. at 33.ssBit-Mar Foods,supra,quoting fromPortlandWillametteCo vNLRB,534 F.2d 1331, 1334(9th Cir 1976) Accord-Amoco Oil Co,285NLRB 918 (1987)24Bil-Mar Foods,supra,quoting fromInter-Collegiate Press vNLRB,486 F.2d 837, 845 (8th Cir 1973)25 The grounds fordenialof the 1970 grievance of Howard Lewis,pre-sumablyunder the same contract language,are too tenuous a basis fornegating the Respondent's evidence of past practice under the contractoperative here JOHNS-MANVILLE SALES CORP.been no broad and obvious impact on employeerights as envisioned by the Supreme Court in fash-ioning the term "inherently destructive."The final issue that must be resolved regardingthis complaintallegationiswhether the GeneralCounsel proved anantiunionmotivation for theRespondent's denial of the vacation benefits despitethe presence of a business justification for thedenial.We conclude that no such motivation hasbeen established. Thus, the Respondent based thedenialof benefits on its interpretation of the vaca-tion benefits provision of a contract negotiated wellbefore the strike commenced. Further, there is noevidence that the Respondent was motivated bydiscriminatory considerationswhen it agreed tothose provisions,which are facially neutral, orwhen it arrived at its interpretation of those provi-sions.Moreover, as noted above, the Respondentpaid approximately $200,000 in vacation benefits toitsemployees after the strikebegan.Indeed, suchpayments tend tomilitate against afinding that theRespondent's subsequentdenialof benefits had anunlawful motivation.In these circumstances, we conclude that the Re-spondent did not violate Section 8(a)(3) and (1) ofthe Act by denying vacation benefits to strikers in1982.26CONCLUSIONS OF LAW1.By withdrawing recognition from the Unionon August 26, 1981, the Respondenthas engaged inunfair labor practices affecting commerce withinthe meaningof Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.2.The strike, which commenced on April 13,1981,was prolonged by the Respondent's unfairlabor practices, described above, and was convert-26 Chairman Stephens agrees with his colleagues that the Respondent'sdenialof vacation benefitsto strikers in 1982 was not unlawfulHe wouldfind, however, that the GeneralCounsel failed to establish,prima facie,an adverseeffect of the benefitdenial on the employees'rights because,in his view, the General Counsel did not show thatthe vacationbenefitswere accruedTexaco,Inc,supra. In the first place,as noted above, thecontractual eligibility criteria forthose benefitswere facially neutral-i e,they were defined withoutreference to the exerciseof any Sec. 7 right,including the right to strike Second,unlike the majority, Chairman Ste-phens is persuaded that the Respondent's interpretationof the eligibilitycriteriawascorrect,and that the strikers were not entitled to vacationbenefits in1982 becausethey had not workedeither during that year orthrough December 1981 Thus,under the correct applicationof faciallyneutral eligibility criteria,the strikers in this case had not accrued the va-cation rights in question Because the General Counsel has not establisheda prima facie case underTexaco,Chairman Stephens would dismiss the8(a)(3) allegation without pursuingtheTexacoanalysis furtherHowever,assumingthat thevacation benefits canproperlybe regarded as havingaccrued,ChairmanStephens agrees with the majority that the Respond-ent set forth a legitimate and substantial business justificationfor denyingthose benefitsto the strikers, and that the denial was not inherently de-structive of thestrikers'Sec 7rightsSee his concurring footnote inAmoco Oil Co,supra, 285 NLRB 918 fn 9365ed to an unfair labor practice strike on October 29,1981.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to recognizethe Union as the exclusive representative of its em-ployees in the appropriate unit.Having found that the Respondent's unlawfulwithdrawal of recognition of the Union convertedthe strike to an unfair labor practice strike on Oc-tober 29, 1981, we shall order that all striking em-ployees who were not permanently replaced priorto that date be reinstated, on their unconditional re-quest, to their former jobs or, if such positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or other rightsor privileges previously enjoyed, discharging, ifnecessary, any replacements hired after October 29;and that the Respondent make such strikers wholefor any loss of earnings and other benefits resultingfrom its failure to reinstate them within 5 days ofthe unconditional request, with interest, to be com-puted in the manner prescribed in F.W. WoolworthCo.,90 NLRB 289 (1950), andNew Horizons for theRetarded.27Such employees for whom employ-ment is not immediately available shall be placedon a preferential hiring list for employment as posi-tions become available and before other persons arehired for such work. Priority for placement on thatlist is to be determined by seniority or some othernondiscriminatory test.ORDERThe National LaborRelations Boardorders thattheRespondent, Johns-Manville Sales Corpora-tion, Stockton, California, its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to recognize International Associa-tion of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 115, Local Lodge No.1549 as the exclusive bargaining representative ofthe employees in the following appropriate unit.All full-time and regular part-time produc-tion and maintenance employees employed bythe Respondent at its Stockton, California fa-E7 283NLRB 1173 (1987). Interest on and after January 1,1987, shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendmentto 26 U.S C. § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 US C. § 6621),shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977) 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcility; excludingall engineering,research, ac-counting, and office clerical employees, profes-sionalemployees, guards, and supervisors, asdefined in the Act.(b) In any like orrelatedmannerinterferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reinstate, on their unconditional request, allstrikers who were not permanently replaced beforeOctober 29, 1981, to their former jobs or, if suchpositions no longer exist, to substantially equivalentpositions,without prejudice to their seniority orother rights or privileges previously enjoyed, dis-charging, if necessary, any replacements hired afterOctober 29, 1981; and make such strikers whole forany loss ofearningsor other benefits resulting fromits failure to reinstate them within 5 days of theirunconditional request in the manner set forth in theremedy section of the decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Stockton, California facility copiesof the attached notice marked "Appendix."28Copies of the notice, on forms provided by the Re-gionalDirector for Region 32, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.28 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, District Lodge No. 115, Local LodgeNo. 1549 as the exclusive bargaining representativeof our employees in the bargaining unit:All full-time and regular part-time produc-tion and maintenance employees employed bythe Company at its Stockton, California facili-ty;excludingallengineering,research,ac-counting, and office clerical employees, profes-sional employees, guards, and supervisors, asdefined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section, 7 ofthe Act.WE WILL reinstate, on their unconditional re-quest, all strikers who were not permanently re-placed before October 29, 1981, to their formerjobs or, if such positions no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights or privileges previ-ously enjoyed, discharging if necessary any re-placements hired after October 29, 1981; and WEWILL make such strikers whole for any loss ofearnings or benefits resulting from our failure to re-instate them within 5 days of their unconditionalrequest, plus interest. Such employees for whomemployment is not available shall be placed on apreferential hiring list based on seniority, or someother nondiscriminatory test, for employment asjobs become available.JOHNS-MANVILLE SALES CORPORA-TIONCharles H. Pernal Jr.,for the General Counsel.John D. O'Brien,of Cleveland, Ohio, andJames H. Berry,of Los Angeles, California, for the Respondent.Jonathan Siegel,of Oakland, California, for the ChargingParty. JOHNS-MANVILLE SALES CORP.367DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscase was heard at Stockton, California, on June 3, 4, and7, 1982, based on a consolidated complaint alleging thatJohns-Manville Sales Corporation, (Respondent), violat-ed Section 8(a)(1), (3), and (5) of the Act by refusing tobargain withInternationalAssociation of Machinists andAerospace Workers, AFL-CIO, District Lodge No. 115,Local Lodge No. 1549 (Union) as the exclusive collec-tive-bargainingrepresentative of employees in an appro-priate productionand maintenanceunit through its with-drawal of recognition from the Union and insistence thatitno longer represented a majority of employees in thatunit,followed by a refusal to tender payment of asserted-ly accrued vacationentitlementof striking employeescontrary to past practice and because the strikers joined,supported, or assisted the Union and engaged in concert-ed activities for the purpose of collective bargaining orother mutual aid or protection, and in order to discour-age employees from engaging in such activities or otherconcerted activities for the purpose of collective bargain-ing or othermutual aidor protection. The consolidatedcomplaint further alleged that since on or about October29, 1981, a strike described as commencing April 13,1981, had been in protest of, and then prolonged by,such withdrawal of recognitionand, inconsequence, theemployeesengaged instriking became unfair labor prac-tice strikers as of that latter time.On the entire record, my observation of witnesses, andconsideration of posthearing briefs, I make the followingFINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWBasedon a collective-bargainingrelationship that hasexisted since 1958, the applicable labor contract of theseparties was last effective from April 10, 1978, to and in-cludingApril 12, 1981. Renewal negotiations began inMarch 1981 with 12 sessions following over approxi-mately the next 30 dzys.' Crucialsessionswere held onboth April 8 and 9, the former occasion being one atwhich Respondent made a proposal offering the choicebetween two economic options. This presentation, as de-scribed by James Owens, Respondent's labor relationsmanager andchief negotiator, was termed a final offer.Option 1 retained a COLA feature with a proposed gen-eralwage increase of 3 percent annually over a 3-yearterm,while option 2 contemplated folding the accumu-lated $4.17 hourly COLA into the payroll and setting14-10-10 as annual hourly rate increase percentagesunder a new contract. Numerous other features werealso included, the chief of which, as described by ManuelJoaquin,union president and negotiating committeemember, was a retirement plan deemed highly inad-equate for the membership.2 The parties met again on'All dates arein 1981, unless shownotherwise2Principalunion spokesmanfor the primary course ofbargaining wasBusiness RepresentativeLawrence DeMattei, with Joaquin, Chief Stew-April 9 at Stockton for a day-long session that was en-tered by Federal Mediator Sherman Warady in the earlyevening. During the course of this meeting, Respondentclarified that its final option 1 had inadvertently failed toshow a proposed continuation of existing dental planbenefits and, followingthis,the Union made a counter-proposal, which was rejected. As had been true the daybefore, principal spokesmen for the parties were DeMat-tei and Owens, with the latter reiterating that pendingoptions represented a final offer and management intend-ed to operate the plant with or without the then-presentwork force.On April 10, Joaquin presided over a membershipmeeting atwhich contract rejection resulted, primarilybecause of the distressingly viewed retirement plan offer.A strike ensued on Monday, April 13, at which time theunit's active complement was 228 employees. Anotherapproximately two dozen persons were on layoff at thetime.On April 14 Respondent sent union officials andeach member of the strikingunit aletter reading:Due to the continuing bargaining impasse and thestrike, this is to inform you that the company in-tends to implement the company's Option II, firstyear final offer in its entirety, which was given tothe Union on April 8, 1981. Accordingly, the firstyear offer of a 14% increase on job rates and otherlanguagechanges will be effective April 21, 1981,and benefits on May 1, 1981 with the exception ofany Dental Plan.In addition, the company intends to hire perma-nent replacements for the Stockton, California planteffective on April 21, 1981 unless we have a signedcontract by noon on April 20, 1981If you have any question, please let us know.The following Monday a full-length advertisement wasplaced under "Employment Opportunities" in the classi-fied section of area newspapers, in which "PermanentJobs"were prominently announced to be "AvailableNow" with various maintenance and operating titles andassociated hourly rates shown. Other benefits were listedto reflect what, in fact, was Respondent's option 2 offer.The advertisement stated that a labor dispute was inprogress at the plant. During the balance of that weekapproximately 1500 persons were interviewed, and hiringcommenced on April 24 in consequence of which 290persons were newly employed by May 1. Kelly Garrett,labor relations supervisor, testified that under Cain's di-rection she had organized and carried out this hiringprocess, establishing an initial screening interview phaseand a final interview phase between staff members at theplant and "people that we felt we would want to hire "Garrett testified that she had personally interviewed onlyabout five or six applicants, and that she told them, re-calling particularly having done so with Gerald Thorn-hill and Karen Cox, that the positions were permanent.By May 1, nine strikers had returned to work and twoindividuals also did so from their former layoff status.and Leonard Moreno, and certain rank-and-file employees also present oncommittee included Plant Manages Joe Wayne Bird and Stockton Man-this negotiating team Other persons comprising Respondent's bargainingager for Employee Relations Fred Cain. 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThis resulted in a total work force on May 1 of 301 per-sons.By May 10, this total had diminished to 279, in-cluding another prestrike employee who returned towork in early May. On this basis Respondent had re-sumed production operations as traditionally performedhere, and had augmented scheduling of work because astrikewas then in progress at a sister facility in LongBeach,California.3The parties'bargaining committees had met againunder FMCS auspices at Sacramento,California, on May1,atwhich time Directing Business Representative RayGable servedas principal union spokesman,with Owensin his customary role as chief management representa-tive.Gable sought to then accept the option 2 package,providedRespondentwould supplant its replacementwork force with striking members of the Union. Owensanswered this by saying there were no jobs that re-mained available because the striking work force hadbeen replaced "in its entirety."Gable argued unavail-ingly that all newly hired personnel should be viewed asprobationary employees with job rights subordinate tostrikers' seniority.4The next significant event was filing of a refusal-to-bargain charge by the Union. It was docketed as Case32-CA-3594 on May 5 and, following investigation, wasultimately dismissed on July 8. Another proceeding closein time was a petition docketed as Case 32-RD-314, filedon May 11 with 211 employee signatures appended insupport. The hearing ensued on August 26, in the courseof which Respondent's counsel voiced a declination torecognize the Union. Subsequently there was a blanketrequest by the Union for information from employeemedical records and health monitoring data, to whichCain responded by letter dated September 16 that suchwould only be divulged directly to employees on theirauthorization. Cain's letter added that his approach wastaken because of "challenge" to the Union's representa-tive status, and that no waiver of a previously stated po-sition on the subject should be construed from disclosureto individuals. The initiating letter on this matter, that ofDeMattei, dated September 1, had forwarded approxi-mately 120 individual requests of strikers for the same in-formation as he was seeking, and by letter dated Septem-ber 17, Cain sent individual answers to each of these em-ployees.The transmittal letter cautioned each recipient8Respondent is a Delaware corporation engaged at Stockton, Califor-nia, in the nonretail manufacture of water pipe and related products, an-nually selling and shipping goods valued in excessof $50,000 directly tocustomers located outside California. On these admitted facts I find Re-spondent to be an employer engaged in commerce within the meaning ofSec. 2(6) and(7) of the Act,and otherwise that the Union is a labor orga-nization within the meaningof Sec. 2(5) On October29 certain businesschanges had resulted in Respondent being whollyowned by the entitycalled Johns-Manville Corporation, which in turnwas wholly owned bya parent corporation newly titled Manville Corporation4Thisdescription of theMay 1 meeting synthesizes testimony ofMoreno, Joaquin,Owens, Bird,and DeMattei,but in doing so I creditthe actual recollections of Owens and Bird The three other witnessesnamed were vague,evasive,and unconvincing in their description ofhow and whythe Union pressed such a rather unrealistic position duringthisMay 1 meeting.I also emphasizethat byOwens' credited version theFederal mediatorhad firstbroachedthe subject of anemployer's entitle-ment to secure permanent replacements for strikers, but coupled thatwith his concernas a neutral about the fate of "long service employees."to rethink what use they might put the "confidential[ly]"based medical information to, and reemphasized that theUnion was "in no way" still recognized as the collective-bargaining representative at the Stockton plant.On October 5 the Regional Director issued a Decisionand Direction of Election respecting the RD petition inwhich certain routine contentions were disposed of, andon this impetus a preelection conference was conductedwith the parties on October 25. The projection was tovote all active employees, plus those on strike, in anelection set for November 5. On October 22, however,the Union had filed the charge on which this proceedingis in part based, the result of which was to block furtherproceedings on the RD case. On October 29 the Uniondistributed a notice to all its striking members that read:Johns-Manville has engaged in unfair labor prac-tices by their withdrawal of recognition from Ma-chinistDistrict Lodge 115 and Local Lodge 1549on May 1, 1981. Our strike at Johns-Manville is toprotest this and other unfair labor practices.A second branch of this case concerns the matter ofvacation pay entitlement because this might be assuredfrom contract language taken in conjunction with othercircumstances and applicable law. On May 7 Respondenthad paid approximately $200,000 in vacation pay to thoseemployees who struck effective April 13, and the trans-mittal of such payments individually notified that it rep-resented "all monies due you by the company" in termsof the recently expired collective-bargaining agreement.5Article 13 ofthis agreementprefaced the subject of va-cation pay by language referring to the salutory benefitsof "an annual period of rest [being] desirable for thehealth and well-being of people steadily employed," andthen set forth certain operative phrasing in a section 63as follows:Employees participating in the vacation plan for thefirst time shall not be entitled to a vacation untiltheir anniversary date. Thereafter employees shallbe entitled to a vacation in the calendar year inwhich their vacation falls, provided that they worksometime during the calendar year for which thevacation is due, or through the month of Decemberof the previous year. An employee's first vacationshall be calculated at 2% of total earnings duringtheir first year of employment. Pay for subsequentvacationsshall be calculated at 2% of totalearningduring the calendar year prior to the vacation, foreach week of vacation, for which the employee iseligible.Respondent's Stockton Plant ControllerWilliam Bixbytestified that the amounts distributed on May 7 represent-ed payment of a fringe benefit accrued by reason of em-ployment during 1980. This explanation was identical tothat of Cain, who had himself expressly termed the com-pensation as "based on 1980 earnings."An additional$52,000had previouslybeen paid during 1981 to em-ployees requesting vacationpay beforestart of the strike JOHNS-MANVILLE SALES CORP.On February 26, 1982, the Union's then-business repre-sentativeRobert Elsholz wrote to Cainenclosing "168requests for payment for vacation earned for . . .members/employees . . . currently on strike." Takingguidance from superiors Cain made no response to thisletter, and when Elsholz telephoned him 2 weeks later toinquire about status of the request, Cain said there wouldbe no response. Cain testified that at the time his influ-encing motivation was the employer's position that nofurther vacation moneys were due, and that he wished toavoid corresponding with the Union since this seemed tolead to further accusations of unfair labor practice con-duct.Case 32-CA-4377 represents the charge that waspromptly filed on this subject.In this context the General Counsel and the Unionargue that Respondent has been without objective baseson which to decline continued recognition of the estab-lished collective-bargainingrepresentative for its plantemployees, and that the most prominent indicator of thisfailing isactual testimonyof management's industrial re-lations functionaries.The most highly placed of these,Corporate Vice President of Labor Relations MichaelTappin, testified that he was the chief architect of con-tingencyplanningwhen negotiations reached theircrisis/impasse stageinApril, and had determined it wasvital for the Stockton facility toremain inproduction be-causeof the impact of strikes at other west coast loca-tions.Tappin testified that when the strike replacementprogram at Stockton resulted in a viable work force byvery early May, he began to sense or conclude that theUnion could not truly still represent a majority of theproductionand maintenanceunit as then constituted. Hisperspective was formed from total circumstances, includ-ing what was reported to him concerning hostility be-tween strikers and strike replacements at a picketline re-specting the persons of those appearing for work fromlateApril onward, plus the repudiatory positionassumedby Gable toward the strike replacements as voiceddunng the May I meeting. Tappin explained that hisbelief was an inchoate sort of conclusion that gained re-inforcement over summer months as the RD petition un-derwent processing, numerous strike replacements ex-pressed objections to management officials about everhaving the Union as their representative, and a generallypolarized antipathy arose between strike replacementsbecause of vehicle damage and incessant unpleasantries.From this Tappin believed that the legal position voicedby Counsel John D. O'Brien in the course of RD casehearing procedures on August 26 was simply a reflectionof what had become evident from the entire circum-stances of several previous months. This was also thetenor of Owens' testimony. He, too, described the em-ployer's belief as based on the inherent realities of a nu-merically superior work force displayingnear-unanimousdisdain for the Union, versus the numerically lessergroup of strikers who still adhered to the Union by theirpicketing and other activities.Respondent counters with a contention that objective-ly viewed good-faith doubt factors were in truth present,and that more importantly the issue is controlled byTel-autograph Corp.,199 NLRB 892 (1972). On this basis Re-spondent argues that a superior rationale is present369where under policies of the Act are better fulfilled bypermitting a Board-supervised secret ballot election todecide the question whether continued exclusive repre-sentation should be accorded the Union in poststrike cir-cumstances.On the separate vacation pay issue, the General Coun-sel confines itself to an assertion that applicable contractlanguage requires prorata payment for time worked in1981, viewed in the context ofNLRB v. Great DaneTrailers,388 U.S. 26 (1967). The Union adopts relianceonGreat Dane,and looks to the particular evidence of agrievance filed by Harold Lewis in 1970 in which this in-dividual claimed vacation pay based on income receivedin early 1969 as a "hardship" case advance of such holi-day pay as might be earned by Lewis on a recall to workfrom layoff.UltimatelyLewis never returned fromlayoff, in consequence of which his last actual day ofwork at Respondent's plant was November 15, 1968. Athird step disposition denying this grievance was writtenAugust 31, 1970, by then Industrial Relations Manager J.E.Gilmore, in which he noted that under presumablyidentical contract language Lewis had "performed nowork in December of 1968 and he performed no work inthe plant at any time dunng the calendar year of 1969."Thus the rejection of Lewis' grievance was plainly be-cause while money was paid to him in 1969, it was anisolated special case and not within the intendment ofcontractlanguage asviewed by the Company. TheUnion analogizes from this sole past illustration to arguethat here the actual active employment by 168 requesteesduring 3-1/2 months of 1981 is exactly the sort of quali-fying status that Lewis lacked in losing his 1970griev-ance.Stated otherwise, the Union takes the phraseologyof why Lewis' grievance was rejected, and applies it tothis situation in contending that a prorata entitlement tovacation pay had vested by the time the April strikecommenced, and that it was premature to claim this untilat leastJanuary 1, 1982, had arrived. In briefing thisissue the General Counsel contends that 8(a)(1), (3), and(5) violations have occurred both because of the "inher-ently destructive" principles ofGreat Dane,and becauseVesuviusCrucibleCo,252NLRB 1279 (1980);KnuthBros., Inc.,229 NLRB 1204 (1977); andElmac Corp., 225NLRB 1188 (1976), are holdings that illustrate why aviolation should be found in this situation. The GeneralCounsel emphasizes further that in any event a breach ofresidual obligation to negotiate in good faith on the sub-ject has been shown, citingSherwin-WilliamsCo., 260NLRB 1231 (1982), andStokely-VanCamp, Inc., 259NLRB 961 (1982).Respondent's counteringargumentis that the Lewisgrievance was of such unique and frivolous characterthat it ismeaninglessto any resolution of this issue, par-ticularly because the vacation pay clause has never beenviewed asentitlingan employee to prorata vacation paywhen separation from employment occurs in the samecalendar year as the active employment. Respondent en-larges on this theory by pointing to contractlanguagesaying that the most remote type of qualifying employ-ment requires it to bethroughthe previous December, astandard that is tantamount to saying a hypothetical em- 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployee would be one continuing his or her employmentinto the new calendar year for whicha new annual vaca-tion benefit would then start. Respondent emphasizedthat its distribution of money in May included the advicethat it represented all that could ever be construed asdue strikers from that point in time onward, and Bixbytestifiedwithout contradiction that during the years 1979and 1980 approximately 70 or 80 individuals voluntarilyterminated their employment and received no vacationpay for earnings received during the calendar year ofsuch termination. Bixby gave one specific example ofSteveBotiller,who terminated December 5, 1979, andreceived no vacation pay for 1979earnings,having nei-ther claimed such nor hada grievancefiled on his behalf.He made the same point that the Union did not grieveany of the described 1979 and 1980cases,nor did it doso for a particular group of 11 individuals laid off duringcalendar year 1980 and to whom no vacation pay wastendered based on theactual earningsof that same year.It is evident that the Union's fundamental survivalturns on resolution of the chief issue in this case concern-ing consequencesof Respondent's admitted refusal toaccord further recognition. Given the settled principle ofa rubuttable presumption that the Union's established ma-jority status continues,6 analysis proceeds directly to therule that new employees in a strike situation are pre-sumed to support the incumbent labor organization in thesame ratioas those they replace.? ThePenncocase re-cently and fully set forth rationale for this principle,dealing expressly with both the instances of strike re-placements who must cross a hostile picket line and strik-ers who return to work. The Board believes thata multi-plicity of personal reasons could influence particular in-dividuals, and these are undiscernible without supportingevidence to qualify the behavior. It was even noted inPenncothat the occurrence of some picket line violenceismerely a factor "weakening the presumption of majori-ty status but not alone rebutting it."As a threshold mechanistic view of the situation itmust, therefore, be presumed that 226 (the same ratio) re-placement employees are in the Union's column, leavingonly 75 against out of the original 301. Allowing furtherfor 7 writtenresignationsor indications of disaffectionwith the Union, plus the 14 different individuals testifiedto by Supervisors Gene Karr and Glen Frisk as verballyexpressing opposition to the Union, the working arith-metical configuration is still no better than a presumed205 for and 96against.With the final adjustment of anestimated 40 persons, at most, described by Bird ashaving spoken vociferously in group gatheringsagainstthe Union,and assumingnone of these to be in the 21adjustees above, the relationship changes to only 165presumably for the Union, at any time after May 1, and136 opposed.These calculations, however, were not even conscious-ly involved among Respondent's officials, for Tappinhimself, as head theoretician, testified to the belief that6Celanese Corp,295 NLRB 664 (1951).LaystromMfg Co,151NLRB 1482 (1965),Windham CommunityMemorial Hospital,230 NLRB 1070 (1977);Pennco,Inc, 250 NLRB 716(1980).majority status had departed the Union on May 1, andcircumstances at that pointin time"obviously" led to"good faith doubt" on the matter. A similar feeling washarbored by Bird, who echoed the May 1 date as that onwhich an obligation to recognize the Union expired.Owens stopped short of expressly fixing May 1 as thedate he believed the Union lost its majority status, butdid testify that replacement of a work force was "apretty good indication" of this consequence. He was not,however, aware of a "conscious"managementdecisionalong the line until actually voiced by Counsel O'Brienon August 26.Had Respondent proceeded with typical overt posi-tion-taking consistent with what its functionariesnowtes-tifywas their belief, this case would have an entirely dif-ferent complexion. The issue requires more searching at-tention, however, for this was not done, and the eventfulperiod before and after May 1 was actually dominatedby other considerations. As of April 9 the situation was aclassic bargaining confrontation compounded by an em-ployer's keen awareness that an effective strike at the fa-cilitywould cripple its pipe-producing capacity. Thiswas the critical danger facing Respondent as it adheredto an offer notwithstandingimminentstrike action. ByApril 13 the plantwide strike necessitated a project of re-placing the work force or seeking an accommodationthrough bargaining. The former course was chosen andfrom that point onward the mainstream of labor relationsactivitywas to operate a plant, not necessarily negotiatea contract.In essencethe last, best, and final offer hadbeen, albeit in option form, just that, and the strikegauntlet was determinedly picked up. Tactically the firststepwas notification of intent to replace, with a shortperiod for the Union to react. On other fronts the re-placement hiring program was quickly structured andpicket line activity anticipated. Notably Tappin made theexpectable point that he kept Respondent's pipe divisiongeneralmanager andproductionmanager informed ofthings,8 and when Respondent chose to seek injunctiverestraint against picket line interference with its hiringprogram, it was equipped to do so as early as April 27,when it secured a certain temporaryrestrainingorder.9The significant point is that just as the Union hadevery right to commence the strike, Respondent, too,had the concomitant right to operate with replacementsas long settled byMackay Radio & Telegraph Co.,304U.S. 333 (1938). Once the strike replacement programwas underway the only significant dealings between theparties soon thereafter was the May 1 meeting, and hereRespondent did nothing more actionable than adhere tosBird picked up this pattern of communication, testifying to daily con-tactwith Pipe Division Production Manager G C Eggleston during allof May9On that date a courthouse conversation ensued between Bird and De-Mattei, with the former quoting the latter as pining over loss of a localaffiliatebecause of the "mess" occasioned even after the Company's"very good offer " DeMattei covered this exchange in his own testimo-ny, recalling how he told Bird that Respondent had been grossly short-sighted in his overall economic package in a way amounting to bad-faithbargaining I credit Bird respecting this episode, but find it inconsequen-tialas establishing an objective basis to have doubt concerning theUnion's majority,because the entire episode presents nothing more thanDeMattei's wistful ruminations JOHNS-MANVILLE SALES CORPitsearlierbargaining position. 10 I recognize that Re-spondent seeks some advantage from remarks of Gable,which by crediting the testimony of Bird and Owens, Ifind to have been those of directly pressing for a reversalof the replacement hiring effort by restoring strikers towork. The fact that seniority provisions of the expiredcontract were looked to in justification of this request isimmaterial,for the newly constituted work force wasone that arose from a definite program of hiringperma-nentreplacements for strikers. The newspaper advertise-mentsprominently offered this characteristic, and Iaccept Garrett's uncontradicted testimony that it was ex-plained with each person so hired. In an expired contractsituation it isdebatable that the former 45-day probation-ary period even applied to the replacements, but it canbe conceded this particular character of such employ-ment wasin the nature of a condition subsequent to per-manence.Thus, without any job or job-related derelic-tion, the individuals would achieve full status in terms ofbeing the sort of replacements contemplated and author-ized underMackay Radio.The critical change in complexion to this situationcame with the RD petition,and Iam satisfied that on thebasisof what followed Respondent is correct in arguingthatTelautographcontrols here. Significantly no requestfor resumedbargainingwas raised during the May-August period, and disposition of Case 32-CA-3594 leftRespondent shown as free of unfair labor practice con-duct. By the time the RD hearing occurred, there wasreally no other position to take than that voiced byCounsel O'Brien, for even under newly decidedRCADel Caribe, Inc.,262 NLRB 963 (1982), the overruling ofShea Chemical Corp.,121NLRB 1027 (1958),in situa-tions of competingunions,does not, in itself, create thatmuch impacton anRD situation. The test here is not, asin traditionalMid- West Piping' IandShea Chemicalsitua-tions,whether an employer should continue bargainingwith one union in the face of a rival claim, but whethergreater policy and institutionalinterestsare served byfulfillment of direct, demystified procedures of an RDpetition processed to completion. By late August, andmore obviously by mid-September when Cain respondedas he did to the health data requests, a crystallized situa-tionwas extant in that plant operations were at near-normal levels with an outside surplus group of employ-ees retaining full rights of permanently replaced econom-ic strikers.Much is made of the fact thatTelautographhas notbeen vigorously expanded in the years since it was decid-ed; however,it isequally valid to note that the General10 Immediately following that meeting Bird had posted a plantwidenotice to employees reading*A meeting was held in Sacramentoin the office of the FederalMediation and Conciliation Services between thecompany and theunionThe uniondemanded that the new employeesbe replaced by thestrikersThe companyrejectedthis demand in its entiretyContraryto assertions by the GeneralCounseland the Union,I consid-er this notification a privileged informational item that does not tend toestablish animus or any other component of allegations,against Respond-entiiMidwest Piping& Supply Co,63 NLRB 1060 (1945)371Counsel may have found no previous vehicle to test itsouter limits.AlthoughTelautographalluded toSheaChemical,its"clarify[ing]" thrust was to obviate delaysin "properly supported decertification petitions" when aviolation-freeenvironmentwas present.Notably inTraub'sMarket,205 NLRB 787 (1973), former ChairmanMiller enlarged onTelautographby projectingits salu-tary purpose as allowing "prompt action" through "or-derly election processes" and freeing a nonviolating em-ployer from the "harassment" of an 8(a)(5) proceeding.This thrust was also found in special footnoted clarifica-tion by two members of a Board panel inCantor Bros.,Inc.,203 NLRB 774 (1973), who wrote of an employer"relieve[d]" of the duty to bargain with an incumbentlabor organization when an adequately supported decer-tification petition was filed in a context free of employerunfair labor practices.12 Such views fully harmonizewith a now-discernible trend to "definitive results whichare both predictable and speedy while incentive for pro-tracted litigation is greatly reduced,as isthe possibilityof disagreement between the Board and the courts" asvoiced inMidlandNational Life Insurance Co.,263NLRB 127 (1982).For these reasons I hold that Respondent's otherwiseimperfect and premature good-faith doubt of the Union'scontinued majority status was erroneously lacking objec-tively based factors of proof, but that this free-floatingsmugnessdid not have actionable characteristics. Togloat is one thing and to act another, and here the Unionidly permitted time to pass with the RD petition windingtowards fulfillment while it relied exclusively on Case32-CA-3594 to extricate it.When this failed a newpolicy reason for elevating the RD proceedings to a con-trolling plane had materialized. Absent the unfair laborpractice of unlawfully withdrawing recognition, therecould be no change in character to the strike, and I holdthat it was not, as alleged, converted to an unfair laborpractice strike on or about October 29 nor has it beenprolonged by unlawful employer conduct of any kind.13On the vacation pay issue of this case I am satisfiedthat the General Counsel has misplaced reliance onVesu-viusCrucibleand related cases, for there the denial offringe benefit pay by an employer wasbecauseemployeeswent on strike or the holdings are clearly distinguishableon their facts.14 This directly punitive objective is not12This exact thought findsextensionin dictum ofSahara-Tahoe HotelvNLRB,648 F 2d 553, 556 (9th Cir 1980), in which the court's opinionreadsThus, the filing of a decertification petition with the requisite 30%showing alone might justify an employer's refusal to bargain withthe union13 It is questionable that a "top-down" declaration of strike character-istics as distributed by the Union on October 29 could in any event showan actual positive link to changed strike nature This is particularly truewhen the claim is given stilted meaning, as embodied in the originalcharge in Case 32-CA-3594 in which, as filed May 5, the text of theUnion's charge stated that from"its inception" the strike had been "toprotest the employer's unfair labor practices " (Tr 583 )14Vesuvius Cruciblewas denied enforcement by the Third Circuit, 668F 2d 162 (1981) In itsreported opinion the court believed "the Boardoverstepped its authority and seriously misperceived its role," pointingout that the employer's refusal to accord disputed vacation pay to strikerswas "reasonable and at least arguablycorrect " 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresent here. Similarly it does not assist Respondent toargue that numerous other individuals had not receivedvacation pay for earnings of the year in which they vol-untarily or involuntarily terminated because strikers onlywithhold services; they do not terminate employment.This leads the analysis squarely toGreat Dane,and with-out requisite evidence showing antiunion animus thequestion must be whether "inherently destructive" con-duct has occurred, or even if "comparatively slight"impact on Section 7 rights are present, has the employercome forward withlegitimate businessjustification.Thesituation lacks inherently destructive characteristics, formajor strike action was anticipated, ratified, and com-menced without even consideration of the factor. Thereis,of course, some impact on the strikers by withholdingfurther vacation pay, for this tends to increase the eco-nomic pressure that might permit the strike to last longerthan it otherwise might. Respondent, however, has ex-plained, and satisfactorily so in my opinion, that its posi-tion is solely one of contract interpretation as to which itbelieves nothing further is due. I accept the legitimacy ofthis explanation, largely because of the very contract lan-guage itself. Fundamentally it is of ambiguous construc-tion,particularly the key centrallanguage inwhich theentitled"calendar year" is qualified by the identicalphrase "calendar year." It is a classic infirmity of compo-sitionwhen some meaning to a phrase is attempted byusing that very same phrase, and the awkwardness, orworse, of this contractual passage is highlighted by thefact that the General Counsel could not even manage toaccurately quote it, having left out the portion "in thecalendar year" from the second sentence (G.C. br. at8).115More specifically, thepurposeof this fringe benefitis to provide respite from the rigors of steady year-roundwork, a condition no longer present for those who strike.Irecognize that about 20 percent of all vacation paygranted even under the Respondent's view of 1981 eligi-bilitywas based on 1981 earnings of those astute enoughto requestit inadvance. This is but a reflection of theinequities that can arise in a work setting, as with Lewiswho in 1969 was bold enough to obtain what otherssimilarly situated did not enjoy. In the last analysis,chosenlanguage isa major controlling factor in a con-tract interpretation dispute,16 and here the clause inquestion is so lacking in coherence that it may legitimate-ly be resisted, without leading to a result whereby theaction constitutes an unfair labor practice as opposed torather crass rejection of a respectably arguable claim andrelegation of the issue to other forums of contract dis-pute.[Recommended Order fordismissalomitted from pub-lication.]15 Cf.Seeburg Corp.,192 NLRB 290, fn. 1 (1971).16The pointis illustrated in an arbitral proceeding whereby an em-ployerviolatedcontract provisionsstating that "employee's gross earn-ings for the 52 weeksprior toJanuary 1 of the vacation year shall be thebasis for computing vacation pay" by excluding a prioryear's vacationpay in computing that fringe benefit for a currentyearAlthough thisemployer had computed vacation pay in such a mannerfor 10years, thecontract language was clear and unambiguous,thus not permitting it tobe overriddenby extensivepast practice in which that union had not ac-quiesced.Huffman Mfg. Co,49 LA 357 (P. Di Leone).